Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-16, and 18-22 are pending. 
Claims 7 and 17 are cancelled. 
Claims 1 and 11 are amended in the response filed January 16, 2021, and claims 8, 18, 21 and 22 are being amended by Examiner’s amendment herein.
Claims 21 and 22 are newly presented.  

Response to Arguments
The objection to the title is withdrawn in view of the amendments to the title. 
The objection to the claims is withdrawn as the amendments to the claims have mooted the issue. 
Applicant’s arguments, see Amendment filed January 16, 2021, with respect to the Section 102 rejection have been fully considered and are persuasive.  The Section 102 rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowed over the cited art of record, as the cited art provides no teaching of the claim limitations added to the independent claims in the response filed January 16, 2021, in combination with the claims limitations previously recited.  That is, the art is not seen to teach 

    PNG
    media_image1.png
    440
    677
    media_image1.png
    Greyscale
as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Claims 8 and 18 are amended as follows:

1, wherein the indication is further based on differences between the determined geometric growth ratios.
18. (Currently Amended) The system of claim [[17]] 11, wherein the indication is further based on differences between the determined geometric growth ratios.
21. (Currently Amended) The method of claim 1, wherein r less than 1.5 for degree d greater than 4 indicates a synthetic identity.
22. (Currently Amended) The system of claim 11, wherein r less than 1.5 for degree d greater than 4 indicates a synthetic identity.
Authorization for this examiner’s amendment was given in an interview with Mark Jones, Reg. No. 63,064 on April 7, 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2014/0046983 to Galloway et al. discusses a system for data analysis including an analysis of connections and degrees of connectivity between data sets.
U.S. Patent Application Publication No. 2017/0091193 to Li et al. discusses a system for calculating an influence score based on a centrality score based on first degree connections. 
U.S. Patent No. 9967265 to Peer et al. discusses a system for analysis of relational graph connections and patterns. 
U.S. Patent Application Publication No. 2016/0110476 to Shinkuma et al. discusses a relationship graph interlinkage system configured to mutually link a plurality of relationship graphs connecting a plurality of nodes with links. 

“Measurement and analysis of online social networks” by Mislove et al. discusses different methods of analyzing and discovering different social network connections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624